Citation Nr: 0520440	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  97-32 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for migraine headaches due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
August 1988, from September 1990 to June 1991, and from 
December 1995 to September 1996.  He served in the Southwest 
Asia Theater of operations during the Persian Gulf War from 
November 10, 1990, to May 13, 1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 1995 rating 
decision, by the Nashville, Tennessee, Department of Veterans 
Affairs (VA) Regional Office (RO).  During the pendency of 
this appeal, jurisdiction over this case was transferred from 
the Nashville RO to the Jackson, Mississippi RO, and then to 
the New Orleans, Louisiana RO.  The veteran testified at a 
hearing before a hearing officer at the RO in September 1996.  
A transcript of that hearing is of record.  

On March 11, 1998, the veteran testified at a hearing before 
a Veterans Law Judge, sitting at the RO in Jackson, 
Mississippi.  A transcript of that hearing is of record.  In 
August 1998, the Board remanded this case to the RO for 
further development.  Following the requested development, a 
supplemental statement of the case (SSOC) was issued in March 
2000.  

In July 2002, the Board determined that further development 
was required to properly evaluate the veteran's claim of 
service connection for migraine headaches due to undiagnosed 
illness.  The Board undertook additional development with 
regard to that issue pursuant to 38 C.F.R. § 19.9(a)(2).  
However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir.) held that 38 C.F.R. § 19(a)(2) was inconsistent with 38 
U.S.C. § 7104(a) because it denies appellants a "review on 
appeal" when the Board considers additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration.  Accordingly, in 
November 2002, the Board remanded the case to the RO.  The RO 
readjudicated the veteran's claim and issued another SSOC in 
January 2005 explaining why his claim was denied.  The RO has 
now returned the case to the Board for appellate review.  

The Veterans Law Judge who conducted the March 1998 hearing 
is no longer employed at the Board.  In a June 2005 letter, 
the Board advised the veteran that it would afford him the 
opportunity to provide testimony before a current member of 
the Board.  He was also advised that he was to respond within 
30 days if he wanted another hearing and that if no response 
were received within the prescribed time period, the Board 
would assume that he did not want another hearing.  The 
veteran did not respond to the June 2005 letter.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  

3.  The veteran's headaches have been medically attributed to 
a diagnosed condition, and such condition began following his 
discharge from service, and was not caused by any incident of 
service.  


CONCLUSION OF LAW

Migraine headaches, claimed as due to undiagnosed illness, 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA requires that VA notify the veteran of evidence and 
information necessary to substantiate his or her claim and 
inform him/her whether he/she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this regard, 
the veteran was notified of the evidence and information 
necessary to substantiate his claim in a letter dated in 
March 2004.  He was also notified by the rating decision of 
April 1995; the statement of the case dated in November 1995; 
the August 1997 supplemental statement of the case; the 
August 1998 Board remand; the March 2000 SSOC; the November 
2002 Board remand; and the January 2005 SSOC.  These 
documents included a summary of the evidence in the case; 
citation to pertinent laws and regulations; and a discussion 
of how they affect the decision.  The RO clearly explained 
why the evidence was insufficient under applicable law and 
regulations to grant the benefit sought.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2004 was 
not given prior to the first RO adjudication of the claim, 
the notice was provided by the RO prior to the transfer and 
recertification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an SSOC 
was provided to the veteran.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records and 
providing a medical examination or obtaining a medical 
opinion if VA determines it is necessary to decide the claim.  
38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-4).  
In this regard, the Board notes that the veteran was 
scheduled for examination at the Biloxi VA Medical Center in 
December 1998 but he failed to report for his appointment.  
The veteran requested that his examination be rescheduled for 
the Jackson VA Medical Center.  However, his request was 
denied because he was an employee at the Jackson VA Medical 
Center.  The veteran was notified that he would be 
rescheduled for examination at the Biloxi VA Medical Center.  
The examination was canceled when the veteran refused the 
examination due to the location.  In March 2000, the RO 
notified the veteran that he would again be rescheduled for 
examination at the Biloxi VA Medical Center if he indicated 
his willingness to report.  He has not done so.

By letter dated in March 2004, the veteran was provided with 
a detailed list of the types of evidence that would 
substantiate his claim; he was informed that it was his 
responsibility to make sure he provides all requested records 
pertaining to his claim.  During the course of this appeal, 
the RO has obtained and reviewed the evidence identified by 
the veteran as pertinent to his claim.  

In view of these factors, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied, and 
that any failure to have fully complied with these 
requirements before the initial April 1995 rating decision on 
appeal (prior to the enactment of the VCAA) has not resulted 
in any prejudice to the veteran, in either the development or 
the merits of his claim and, therefore, any such error was 
harmless.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


II.  Factual background.

The records reflect that the veteran had several periods of 
active service, initially entering active duty in February 
1983.  He also served on active duty from September 1990 to 
June 1991, with a period of service in Southwest Asia (SWA) 
from November 10, 1990, to May 13, 1991.  His service medical 
records are completely silent with respect to any complaints, 
findings or diagnosis of headaches.  In fact, at the time of 
his demobilization examination in May 1991, the veteran 
denied any history of headaches.  

In January 1994, the veteran was afforded a Persian Gulf 
protocol examination.  At that time, the veteran indicated 
that since his return from the Persian Gulf he had been 
experiencing irritability, mood swings, quick temper, 
fatigue, poor memory, and recent onset of headaches.  The 
veteran indicated that percussion from an explosion of a scud 
hitting a patriot missile knocked him down; he suffered no 
loss of consciousness, but he had subsequent headaches.  
Following a physical examination, the veteran was diagnosed 
with vascular headaches.  The veteran was also offered a 
neurological evaluation, at which time he indicated that he 
began having headaches while on active duty in the Persian 
Gulf; and the headaches had continued.  He had no visual 
auras or other symptoms associated with the headaches.  The 
examiner stated, by description, "these sound like vascular 
headaches;" however, the examination was normal.  

At a personal hearing in September 1996, the veteran 
testified that he started having headaches approximately one 
month after returning from the Persian Gulf.  The veteran 
indicated that he never sought treatment until he was seen 
for the Persian Gulf Registry examination in January 1994; 
however, he did report to an emergency room for severe 
headaches in December 1993.  The veteran reported that his 
headaches got so bad that he was unable to drive; when he had 
headaches, his eyes became very sensitive to the light.  The 
veteran indicated that he had to call in sick from work 
because the headaches had been so severe that he was unable 
to get out of bed.  The veteran noted that he was taking 
medications for his headaches, and he was okay as long as he 
took his medications.  

VA treatment reports, dated from December 1993 through 
January 1997, show that the veteran received ongoing clinical 
evaluation and treatment for several disabilities, including 
migraine headaches.  Progress notes, dated in February, July, 
September, and November 1994, reflect diagnoses of migraine 
headaches.  

At his personal hearing in March 1998, the veteran again 
testified that he started having headaches in 1992; at that 
time, he just dealt with the pain.  The veteran indicated 
that he first sought medical treatment in January 1994.  The 
veteran indicated that he had been on several medications, 
which had significantly reduced the frequency and severity of 
his headaches.  

Received in August 2003 were VA progress notes, dated from 
August 2001 to July 2003, showing ongoing treatment for 
several disabilities, including migraine headaches.  


III.  Legal analysis.

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Where medical science has been unable to determine with 
certainty an underlying cause for certain symptoms, even when 
alleged in common by numerous veterans who constitute a 
specific population of veterans rather than just by one 
veteran, specific legislation was required to enable VA to 
assist that population of veterans with respect to their 
claims for service connection.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during a specific presumption period.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Effective March 
1, 2002, Section 202 of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001), amended 38 U.S.C. § 1117 to expand the presumptive 
period to September 30, 2011.  See VBA Fast Letter 02-04 
(January 17, 2002).  

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 C.F.R. § 3.317(c).  If signs 
or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).  

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(a)(1), (b).  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity.  38 C.F.R. § 3.317(a)(2), (3).  

The amendments made to the provisions of the law pertaining 
to Persian Gulf War veterans, effective March 1, 2002, 
provided that, in addition to certain chronic disabilities 
from undiagnosed illness, service connection may also be 
given for medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  See VBA Fast Letter 02-04 
(January 17, 2002).  

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia Theater 
of operations from November 10, 1990, to May 13, 1991; 
therefore, he had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The veteran claims he 
has disability from headaches due to undiagnosed illness from 
such Persian Gulf War service.  His service medical records 
are completely silent with respect to any complaints, 
findings, or diagnosis of headaches.  As noted above, during 
his examination in May 1991, the veteran denied any history 
of headaches.  Additionally, the veteran testified at both 
personal hearings that he started having headaches after his 
discharge from military service.  

Post-active duty medical records show complaints of headaches 
beginning in January 1994, at the time of the veteran's 
Persian Gulf registry examination; he was diagnosed with 
vascular headaches.  Subsequent treatment reports reflect 
diagnoses of migraine headaches.  The Board notes that the 
veteran's headaches have been attributed to a diagnosed 
condition.  As this is a diagnosed condition (rather than an 
undiagnosed condition) and is not one of the specified 
diagnosed conditions listed in the law, the legal provisions 
on service connection for Gulf War illnesses do not apply.  
Service connection may still be established if a currently 
diagnosed headache disorder is otherwise satisfactorily 
linked to service.  However, the medical evidence as a whole 
does not link a current chronic headache disorder, diagnosed 
as migraine headaches, with the veteran's military service.  

The weight of the credible evidence demonstrates that the 
veteran's current headaches are related to a diagnosed 
condition, migraine headaches, which began after active duty 
and was not caused by any incident of service.  The condition 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for migraine headaches, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for migraine headaches due to an 
undiagnosed illness is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


